The petition for certiorari is granted.
The parties are directed to brief and argue the following issue: Assuming the provision of G.L. 1956 (1968 Reenactment) §28-5-18 which provides for the issuance of a complaint within one year after the committing of an alleged unfair employment practice is directory, should the commission’s complaint be dismissed because the 2-year-5-month period intervening between the commission of the act and the issuance of the complaint might be considered as an unreasonable period of delay?
Chief Justice Bevilacqua did not participate.